Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.    Restriction to one of the following inventions is required under 35 U.S.C. 121:

3.    Group I: Claims 1-6, 9 drawn to a product consisting of product leaven is contained in an atmosphere of nitrogen in a package material, classified in A21D4/00.

4.    Group II: Claims 7-8 drawn to a process of manufacturing the product e.g. ‘living leaven’ product by placing in a container in an atmosphere of nitrogen in a tight seal package container classified in B65D81/2069.
 
5.    Group III: Claims 10-15 drawn to a method for keeping ‘lactic acid bacteria’ in leaven’ (i.e. treatment of dough with acidifying bacteria) comprising packaging in an atmosphere of nitrogen in a tight seal package container classified in A21D8/045.

6.    The inventions are distinct, each from the other because of the following reasons:

7.    Inventions group I and group II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the the method (i.e. modified atmosphere packaging using nitrogen inert gas) can be used to make non- food products like  pharmaceutical products, medical devices etc.

8.    Inventions group I and group III are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the method (i.e. modified atmosphere packaging using nitrogen inert gas) can be used to make non- food products like  pharmaceutical products, medical devices etc.

9.    Inventions group II and group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation and effects given that group II requires making “living leaven” which is broad and can use any living organism containing leaven (dough) including yeast and any beneficial bacteria other than lactic acid bacteria etc. and group III requires specifically “lactic acid bacteria in 

10.	Inventions of group II and group III are related as sub combinations disclosed as usable together in a single combination. The sub combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub combination is separately usable. In the instant case sub combination “lactic acid bacteria” in Group III represents a single beneficial bacteria containing leaven in the “living leaven” having more than one beneficial microorganism containing leaven of Group II. It is to be noted that only the presence of lactic acid bacteria in leaven has separate utility such as to make sour dough etc. See MPEP § 806.05(d).

11.    Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

12.    The inventions have acquired a separate status in the art in view of their different classification;

13.    The inventions have acquired a separate status in the art due to their recognized divergent subject matter;



15.    The prior art applicable to one invention would not likely be applicable to another invention;

16.    The inventions are likely to raise different non-prior art issues under 35 U.S.C.
101 and/or 35 U.S.C. 112, first paragraph.

17.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

18.    The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition less than 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

19.    Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

20.    The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

21.    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Conclusion
23. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792